Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 05/20/2022 overcomes the previously raised Claim Objections and 112b rejections, thus placing the application in condition for allowance.

Allowable Subject Matter
Claims 1-20 (20 claims total) are allowed.
The following is an examiner’s statement of reasons for allowance: 

As it was mentioned in the previous Office Action, the closest prior art are Linde (DE 4104711), Longworth (US 9,897,350), Ri (US 9,612,062), Walton (GB 2563426), Doherty (US 4,011,732), Box (US 7,052,047), Lange (US 8,267,433), Townhill (US 2,317,827), Snyder (US 2,399,516; US 2,403,620), Albers (US 2,844,391) and Abbey (US 2,828,146). Longworth, Ri and Walton teaches of various examples of cryogenic cooling systems used for supplying a cryogenic fluid (such as liquid Helium) to a cryostat vessel containing the superconducting magnets of an MRI machine via a cryogenic transfer line that is coupled to the cryostat via a bayonet/Johnston coupling which is similar to applicant's general invention. Notice that Longworth, Ri and Walton fails to disclose the gate valve as claimed. Doherty, Box and Lange teaches of various examples of bayonet/Johnston couplings used in cryogenic applications similar to a key feature of the claimed invention. Notice that bayonet/Johnston couplings used in cryogenics requires a multiple walled structure to insulate the cryogenic fluid, additionally, notice that Doherty, Box and Lange fails to disclose the gate valve as claimed. Townhill, Snyder, Albers and Abbey teaches of various examples of bayonet couplers comprising a gate/sliding valve configure to provide dry-disconnect when the couplers are disengaged and allow fluid to flow when the couplers are coupled similar to a key feature of the claimed invention. Notice that while Townhill, Snyder, Albers and Abbey teaches the idea of providing a gate valve along with the bayonet coupling, the prior art fails to disclose a coupling having structure capable of handling cryogenic applications which require the multiple walled structure to insulate the cryogenic fluid. Additionally, it is unclear how the addition of a gate valve as taught by Townhill, Snyder, Albers and Abbey could affect the structure of the bayonet/Johnston coupling as taught by Longworth, Ri, Walton, Doherty, Box and Lange, since the gate valve is placed at the inlet/outlet opening of each of the male and female component and it would require extensive reconstructing and/or hindsight reasoning to accommodate the gate valve to the cryogenic transfer bayonet/Johnston coupling of Longworth, Ri, Walton, Doherty, Box and Lange. Lastly, Linde is considered the closest prior art in that it teaches of a similar cryogenic fluid supply system and explicitly teaches the same problem addressed in the application which is the ingress of air into the fluid line when the uncoupling occurs and teaches of a similar solution by implementing rotary ball valve on each end of the coupling so that when the coupling is uncoupled, the ball valve prevents the ingress of fluid into the cryogenic fluid line and the cryostat. Notice that Linde uses rotary ball valves instead of gate and fails to disclose a bayonet/Johnston coupling. While replacing a rotary ball valve with a gate valve to achieve the same function of shutting off fluid flow would have been obvious, notice that Linde's disclosure repeatedly (see at least Paras. [0002-0003, 0007, 0008, 0017, 0039-0042] teaches away from using a cryogenic bayonet/Johnston couplings since these have complex structures and time-consuming to operate since they require to be bled, flushed and cold run as compared to the coupling as proposed by Linde, which would not be obvious to combine or add the cryogenic bayonet coupling as taught by at least Longworth, Ri, Walton, Doherty, Box and Lange. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of "a) the cryogenic transfer line coupling (110) for the cryostat (101 ), the cryogenic transfer line coupling comprising: the first portion of the bayonet coupling (124a); and the gate valve (126) communicatively coupled to the first portion of the bayonet coupling and operable to provide sealing of the opening (164) therethrough the gate valve and prevent the ingress of environmental air passing through the first portion of the bayonet coupling to the cryogenic fluid (118) disposed within the cryogenic vessel (108) of the cryostat; OR b) the cryogenic transfer line assembly (100) for the cryostat (101) comprising: the induction tube (132) communicatively coupled to the cryostat; the cryogenic transfer line (128) having defined as a portion thereof the second portion of the bayonet coupling (124b), at least a portion of the cryogenic transfer line disposed within the induction tube; and the cryogenic transfer line coupling (110), wherein the cryogenic transfer line coupling communicatively couples the induction tube and the cryogenic transfer line and having defined as a portion thereof the first portion of the bayonet coupling (124a) and the gate valve (126) to provide sealing of the opening (164) therethrough the gate valve and prevent the ingress of environmental air passing through the first portion of the bayonet coupling to the cryogenic fluid (118) disposed within the cryogenic vessel (118) of the cryostat upon disengagement of the cryogenic transfer line from the cryogenic transfer line coupling; OR c) the cryogenic system (10), comprising: the superconducting magnet (102); the cryostat (101) comprising the cryogenic vessel (108) in which the superconducting magnet and the cryogenic fluid (118) are contained; and the cryogenic transfer line assembly (100) communicatively coupled to the cryostat, wherein the cryogenic transfer line assembly comprises: the induction tube (132) communicatively coupled to the cryostat; the cryogenic transfer line (128) having defined as a portion thereof the second portion of the bayonet coupling (124b), at least a portion of the cryogenic transfer line disposed within the induction tube; and the cryogenic transfer line coupling (110), wherein the cryogenic transfer line coupling communicatively couples the induction tube and the cryogenic transfer line, wherein the cryogenic transfer line coupling comprises: the first portion of the bayonet coupling (124a); and the gate valve (126)" in combination with all the limitations as claimed in claims 1-20 and as shown in at least Fig. 1 and 8 of the application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753